Citation Nr: 1544642	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  14-09 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUE

Whether the Veteran's income is excessive for his receipt of Department of Veterans Affairs (VA) nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel












INTRODUCTION

The Veteran served on active duty from May 1966 to June 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office  (RO).


FINDING OF FACT

For the period pertinent to this claim, the Veteran's countable income shown exceeded the maximum annual pension rate (MAPR).


CONCLUSION OF LAW

The Veteran's countable income is excessive for receipt of VA nonservice-connected pension benefits.  38 U.S.C.A. §§ 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2015).


REASONS AND BASES FOR FINDINS AND CONCLUSION

Duties to Notify and Assist

The Board has considered whether the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015), is applicable to this claim.  However, the critical facts in the matter are not in dispute.  Resolution of the appeal is dependent on application of governing law and regulation to the undisputed facts shown.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004) (VCAA notice is not required where evidence could not establish entitlement to the benefit claimed).

In any case, a May 2012 notice letter informed the Veteran about nonservice-connected pension benefits and there is no indication that additional relevant evidence exists to be obtained.

Nonservice-Connected Pension Benefits

The instant appeal arises from a June 2012 RO determination that from the time of his claim for VA nonservice-connected pension benefits the Veteran's annual income has exceeded the maximum limit for payment of such benefits.  

Improved (nonservice-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  Basic entitlement to such pension exists if, among other things, a Veteran's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a)(b); 38 C.F.R. § 3.3(a)(3)(v), 3.23(a), (b), (d)(4) (Increases are published in the "Notices" section of the Federal Register.).  Pension benefits are paid at the maximum annual rate reduced by the amount of annual income received by the Veteran. 38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(vi) , 3.23(a), (b), (d)(4). [The MAPR is increased if a veteran has a dependent spouse or children; and a veteran's "annual income" includes his annual income and the annual income of the dependent spouse.  38 U.S.C.A. § 1521(c); 38 C.F.R. § 3.23(d)(4).  However, the Veteran reported that he contributes no support to his estranged spouse, and that he has no dependents.]  The maximum annual rate of improved pension for a veteran with no dependents effective from December 1, 2011 was $12,256.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1), (3).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c).

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid (in excess of five percent of the MAPR).  Income from SSA disability benefits is not specifically excluded under 38 C.F.R. § 3.272; therefore, such benefits are included as countable income.

An SSA inquiry report in the record shows that, effective December 2011 (and in effect at the time of his April 2012 claim), the Veteran received SSA income of $1,039.00 per month (totaling $12,468.00 annually).  He did not report any medical expenses.  A supplementary medical insurance payment in the amount of $99.90 monthly is shown on the SSA inquiry report; however, as the report indicated that this premium was paid by the Commonwealth of Pennsylvania, this $1,198.80 annual medical expense could not be applied to reduce the Veteran's countable income.  Thus, his countable income was $12,468.00.

The maximum pension amount for a Veteran with no dependents effective from December 1, 2011 was $12,256.  Based on income information provided and the governing law and regulations, it is clear that the Veteran's income for VA purposes exceeded the limit allowable for payment of VA pension benefits.  The record shows that for the period in question the Veteran's countable income exceeded the applicable MAPR.  Accordingly, the benefit of the doubt doctrine does not apply, and the claim must be denied as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

[The Veteran is advised that should his household income change in the future, or should he incur significant out-of-pocket medical expenses, he may reapply for payment of pension and his potential entitlement will be re-determined in light of the changed circumstances.]


ORDER

The appeal to establish that the Veteran's income is not excessive for the purpose of payment of VA nonservice-connected pension benefits is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


